DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed on 04/22/2021. 
Claims 1-9 and 12-22 are pending. 
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 04/22/2021, with respect to the objections of the drawings, specification, and claims 1 and 16 have been fully considered and are persuasive.  The objection of the drawings, specification, and claims 1 and 16 has been withdrawn. 
Applicant’s arguments, see Pages 10-11, filed 04/22/2021, with respect to the interpretation of the phrase “a coupling element” in claims 4, 5, 13, and 19 under 35 U.S.C. 112(f) has been reviewed and as per applicant remarks (see Page 11, lines 3-8) is being interpreted as a transmissive optical device that extends between the two optical elements being coupled.  
Applicant’s arguments, see Page 11, filed 04/22/2021, with respect to the rejection of claim 7 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see Pages 12-13, filed 04/22/2021, with respect to the rejection of claims 6, 8, and 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 6, 8, and 5 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection as necessitated by the amendments. 
Rejection of claims 9, 10, and 14 under 35 U.S.C. 102(a)(1) – Margallo Balbas et al. (International Publication WO 2017/016663)
Independent claim 9 has been amended. Claim 10 has been cancelled. Claim 9 has been amended to recite include generating exposure radiation using a first optical source and a laser ablation energy using a second optical source, and transmitting the laser ablation energy from the second optical source via at least one optical port to the sample. Applicant argues that Margallo Balbas does not disclose the features of a first and second optical source (see Remarks, Page 13). Upon review of the claims and upon further search and consideration, the claims are now rejected as discussed in the current office action below. 
Rejection of claims 1-8, 11-13, and 15-20 under 35 U.S.C. 103 - Margallo Balbas et al. (International Publication WO 2017/016663) in view of Gregory (US Patent Application Publication 2001/0027316), Binmoeller et al. (US Patent 8,998,897), and Herranz et al. (NPL) 
Independent claims 1 and 16 have been amended to overcome objections. Claim 11 has been cancelled. Applicant argues that Margallo Balbas in view of Gregory does not disclose the use of two optical ports as recited in the claims (see Remarks, Page 14-16). Examiner respectfully disagrees. Margallo Balbas teaches it is known to use its RF ablation catheter for laser ablation (e.g. Par. [0028]: “Although embodiments herein describe the use of an RF ablation catheter, other ablation techniques may be utilized…such as, for example, laser ablation.”). Gregory teaches it is well known to use a separate optical source to generate laser ablation energy (e.g. Par. [0041], lines 1-3). Therefore, it would have been obvious to modify the ablation catheter of Margallo Balbas with a separate optical source for generating laser ablation energy as taught by Gregory in order to provide the predictable results of a modular device, which allows replacement of the parts whenever necessary for control of the laser and RF ablation source or whenever any damage to the device occurs. 

New claims 21-22 are rejected as discussed in the current office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 7-9, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, and further in view of Gregory (US Patent Application Publication 2001/0027316), or Pratten et al. (International Publication WO 2016/187664 A1), hereinafter Pratten.
Regarding claims 1 and 16, Margallo Balbas teaches a catheter system comprising:
a catheter comprising (e.g. Figure 1: catheter 100):
a proximal section (e.g. Figure 1: proximal section 102);
a distal section comprising (e.g. Figure 1: distal section 104):
a plurality of optical ports configured to (e.g. Figures 3A, B, 4A: optical ports 302; Par. [0007], lines 2-3):
transmit one or more beams of exposure radiation to a sample, receive one or beams of scattered radiation that have been reflected or scattered from the sample (e.g. Claim 1; Par. [0007], lines 6-8), and
transmit laser ablation energy such that at least a portion of the sample is ablated (e.g. Par. [0028], lines 12-15), and
a holder configured to maintain the plurality of optical ports in a fixed spatial relationship (e.g. Par. [0007], lines 10-11), and
a sheath coupled between the proximal section and the distal section (e.g. Figure 1: sheath 106);
a processing device comprising (e.g. Figure 1: processing device 108):

a multiplexer configured to:
direct the one or more beams of exposure radiation from the source beam of radiation to the plurality of optical ports, and
combine the one or more beams of scattered radiation (e.g. Claim 1); and
direct the laser ablation energy to at least one optical port of the plurality of optical ports (e.g. Par. [0043], lines 6-8). 
However, Margallo Balbas fails to teach the limitation of claims 1 and 16, wherein the processing device consists of a second optical source configured to generate the laser ablation energy. Gregory teaches a catheter comprising a tissue ablating laser optical fiber. Gregory teaches it is known to use an optical source to generate the laser ablation energy (e.g. Par. [0041], lines 1-3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas to use a second optical source to generate the laser ablation energy as taught by Gregory in order to provide the predictable results of a modular device, which allows replacement of the parts whenever necessary for control of the laser and RF ablation source or whenever any damage to the device occurs. 
Alternately, Pratten teaches a catheter system for ablating a tissue portion of a body. Pratten teaches it is known to use a second optical source to generate the laser ablation energy (e.g. Page 11, lines 9-12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas to use a second optical source to generate the laser ablation energy as taught by Pratten in order to provide the predictable results of 
Regarding claim 9, Margallo Balbas teaches the method for performing merged optical tissue evaluation and laser ablation, the method comprising: 
providing an ablation catheter, wherein the ablation catheter comprises a proximal end (e.g. Figure 1: catheter 100, proximal part 102), a distal end with a plurality of optical ports (e.g. Figure 1: distal section 104; Figures 3A, B, 4A: optical ports 302; Par. [0007], lines 2-3), and a sheath coupled between the proximal end and the distal end (e.g. Figure 1: sheath 106);
generating one or more beams of exposure radiation using a first optical source (e.g. Par. [0033], lines 7-8);
transmitting the one or more beams of exposure radiation from the first optical source via the plurality of optical ports to a sample near the distal end of the ablation catheter (e.g. Claim 1; Par. [0007], lines 6-8);
receiving one or more beams of scattered or reflected radiation from the sample via the plurality of optical ports (e.g. Claim 1; Par. [0007], lines 6-8); 
transmitting the laser ablation energy from the second optical source via at least one optical port in the plurality of optical ports to the sample (e.g. Par. [0028], lines 12-15; Figures 3A, B, 4A: optical ports 302; Par. [0007], lines 2-3); and
ablating at least a portion of the sample using laser ablation energy output from at least one optical port of the plurality of optical ports (e.g. Par. [0028], lines 12-15).
However, Margallo Balbas fails to teach the limitation of claim 9, wherein the method comprises generating a laser ablation energy using a second optical source. Gregory teaches a catheter comprising a tissue ablating laser optical fiber. Gregory teaches it is known to use an optical source to generate the laser ablation energy (e.g. Par. [0041], lines 1-3).

Alternately, Pratten teaches a catheter system for ablating a tissue portion of a body. Pratten teaches it is known to use a second optical source to generate the laser ablation energy (e.g. Page 11, lines 9-12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas to use a second optical source to generate the laser ablation energy as taught by Pratten in order to provide the predictable results of providing laser ablation energy without needing the catheter to be precisely positioned relative to the tissue portion being ablated, resulting in ease of use of the device (Page 11, lines 13-19).
Regarding claims 2 and 18, “modified” Margallo Balbas teaches the invention as claimed. Margallo Balbas further teaches the plurality of optical ports formed on a substrate having rigid sections and flexible sections (e.g. Par. [0007], lines 9-10).
Regarding claim 3, “modified” Margallo Balbas teaches the invention as claimed. Margallo Balbas further teaches the plurality of optical ports formed on the rigid sections of the substrate, wherein the rigid sections are interconnected by the flexible sections (e.g. Claim 3; Par. [0046], lines 10-11).
Regarding claims 4, 5, 13, and 19, “modified” Margallo Balbas teaches the invention as claimed. Margallo Balbas further teaches the first and second optical sources optically coupled by a coupling element in the distal end (e.g. Par. [0075], page 19, lines 2-3) or the proximal end of the catheter (e.g. Par. [0075], page 18, lines 1-2).
Regarding claim 7, “modified” Margallo Balbas teaches the invention as claimed. Margallo Balbas further teaches the catheter further configured to perform phase shifting (e.g. Par. [0069], lines 5-7).
Regarding claim 8, “modified” Margallo Balbas teaches the invention as claimed. Margallo Balbas further teaches wherein the distal section of the catheter further comprises a temperature sensor, and the plurality of optical ports is further configured to receive one or more signals indicating a temperature of the portion of the sample from the temperature sensor (e.g. Par. [0050], lines 1-2).
Regarding claim 14, “modified” Margallo Balbas teaches the invention as claimed. Margallo Balbas further teaches applying, using a processing device, one or more phase shifts to signals representing at least one of the one or more beams of exposure radiation, the one or more beams of scattered radiation, and the laser ablation energy (e.g. Par. [0069], lines 5-7).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication Number WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, and Gregory (US Patent Application Publication 2001/0027316 A1) or Pratten et al. (International Publication WO 2016/187664 A1), hereinafter Pratten, as applied to claims 1 and 9 above, and further in view of Binmoeller at al. (US Patent 8,998,897 B2), hereinafter Binmoeller.
Regarding claim 6, “modified” Margallo Balbas teaches the invention as claimed, wherein the cap is secured to the holder and configured to cover the holder and the plurality of optical ports (Margallo Balbas, Par. [0067]: describes the cap, Claim 18). However, “modified” Margallo Balbas fails to teach a cap that is substantially transparent at wavelengths of the one or more beams of exposure radiation, the one or more beams of scattered radiation, and the laser ablation energy. Binmoeller teaches an ablation cap and a method of delivering energy to a tissue. Binmoeller teaches it is known to use a transparent ablation cap for tissue evaluation (e.g. Col. 6, lines 45-46; Col. 3, lines 48-55).

Regarding claim 15, “modified” Margallo Balbas teaches the invention as claimed. However, “modified” Margallo Balbas fails to teach the limitation of claim 15, wherein the distal end of the ablation catheter comprises a cap that is substantially transparent at wavelengths of the one or more beams of exposure radiation, the one or more beams of scattered radiation, and the laser ablation energy. Binmoeller teaches an ablation cap and a method of delivering energy to a tissue. Binmoeller teaches it is known to use a transparent ablation cap for tissue evaluation (e.g. Col. 6, lines 45-46; Col. 3, lines 48-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Gregory or Pratten to use a transparent ablation cap as taught by Binmoeller in order to provide the predictable results of minimizing the number of steps and time required for a treatment procedure and provide effective tissue evaluation by medical professionals during use.
Claims 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (International Publication Number WO 2017/016663 A1 – APPLICANT CITED), hereinafter Margallo Balbas, and Gregory (US Patent Application Publication 2001/0027316 A1) or Pratten et al. (International Publication WO 2016/187664 A1), hereinafter Pratten, as applied to claims 1, 9, and 16 above, and further in view of Herranz et al. (Herranz D, Lloret J, Jiménez-Valero S, Rubio-Guivernau JL, Margallo-Balbás E. “Novel catheter enabling simultaneous radiofrequency ablation and optical coherence reflectometry.” Biomed Opt Express. 2015 Aug 7; 6(9):3268-75. doi: 10.1364/BOE.6.003268. PMID: 26417499; PMCID: PMC4574655. – APPLICANT CITED), hereinafter Herranz. 
Regarding claim 12, “modified” Margallo Balbas teaches the invention as claimed. However, “modified” Margallo Balbas fails to teach the limitations of claim 12, that is wherein one or more isolating elements are applied in the ablation catheter at the output of the first and second optical sources. Herranz teaches an ablation catheter for simultaneous radiofrequency ablation and optical coherence reflectometry. Herranz teaches it is known to use isolating elements in the ablation catheter at the output of the optical source (e.g. Figure 3: circulator (i.e. an isolating element) positioned after optical source element). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Gregory or Pratten to use isolating elements at the output of the optical sources as taught by Herranz in order to provide the predictable results of reducing the damage to the optical sources caused by back-reflections.
Regarding claims 21 and 22, “modified” Margallo Balbas teaches the invention as claimed. However, “modified” Margallo Balbas fails to teach the limitations of claims 21 and 22, that is wherein the first optical source and the second optical source are coupled to a first isolating element and a second isolating element, respectively, to prevent source damage by undesired back-reflections. Herranz teaches an ablation catheter for simultaneous radiofrequency ablation and optical coherence reflectometry. Herranz teaches it is known to couple the optical sources to isolating elements in the ablation catheter in order to reduce damage by back-reflections (e.g. Figure 3: circulator (i.e. an isolating element) positioned after optical source element; Abstract: there was no damage to the optical assembly). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Margallo Balbas in view of Gregory or Pratten to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792